DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 7/14/2020, 7/28/2020 and 12/1/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

21-34 and 36-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagel et al (US 10,316,581 B1).
In regard to claims 21, 27 and 29, Nagel et al discloses an apparatus comprising at least one controller, a method, and non-transitory computer readable media for controlling tint of at least one tintable window in a building (column 3, lines 26-54 & column 7, line 43 – column 8, line 21), comprising: (a) receiving data related to illuminance and/or temperature at the at least one tintable window (column 7, line 64 – column 8, line 1); (b) determining a level of tint for the at least one tintable window using the data received and (I) microclimate information (column 8, lines 13-21) and/or (II) information related to whether the at least one tintable window is transitioning (i) from a darker tint to a lighter tint or (ii) from a lighter tint to a darker tint; and (c) transitioning a present tint of the at least one tintable window to the level of tint determined (column 8, lines 13-21). 
Regarding claims 22, 28 and 40, Nagel et al discloses wherein the data received is related to illuminance at the at least one tintable window (column 7, line 64 – column 8, line 1).
Regarding claim 23, 30 and 41, Nagel et al discloses wherein the data received is related to temperature at the at least one tintable window (column 7, line 64 – column 8, line 1).
Regarding claims 24, 31 and 42, Nagel et al discloses wherein determining the level of tint for the at least one tintable window is by using the data received and microclimate information (column 7, line 64 – column 8, line 1, re: temperature sensors of the smart window).

Regarding claim 26, 38 and 44, Nagel et al discloses wherein determining the level of tint for the at least one tintable window is by using the data received and (I) microclimate information and (II) information related to whether the at least one tintable window is transitioning (i) from a darker tint to a lighter tint or (ii) from a lighter tint to a darker tint (column 7, line 64 – column 8, line 1, re: temperature sensors of the smart window & column 8, lines 1-9, re: increasing/decreasing transmissivity).
Regarding claim 29, Nagel et al discloses wherein the at least one controller is configured to operatively couple to one or more photosensors, and wherein the data related to illuminance uses readings of the one or more photosensors (column 7, line 64 – column 8, line 1, re: light sensors).
Regarding claim 32, Nagel et al discloses wherein the at least one controller is configured to (A) operatively couple to one or more sensors (column 7, line 64 – column 8, line 1), and (B) receive signals from the one or more sensors utilized in determination of the microclimate information (column 7, line 64 – column 8, line 1, re: temperature sensors).
Regarding claim 33, Nagel et al discloses wherein the one or more sensors are one or more environmental sensors (column 7, line 64 – column 8, line 1, re: light, image, sound or temperature sensors).

Regarding claim 36, Nagel et al discloses wherein the microclimate information comprises microclimate information at the tintable window (column 7, line 64 – column 8, line 1, re: temperature sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagel et al as applied to claim 27 above, and further in view of Morese et al (US 2013/0173926 A1).

Within the same field of endeavor, Morese et al teaches that it is desirable for building management systems to comprise controlling carbon dioxide levels in buildings for the purpose of increasing oxygen levels while minimizing hot or cold air loss (page 1, section [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the building management system of Nagel et al to be configured to control carbon dioxide levels in the building since Morese et al teaches that it is desirable for the purpose of increasing oxygen levels while minimizing hot or cold air loss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 10, 2022